Citation Nr: 0106594	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-02 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a right hand 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1999, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left knee disability is manifested by 
osteoarthritis, decreased range of motion and complaints of 
pain.

3.  The veteran's right hand disability is manifested by 
complaints of pain with no pathology found on examination.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 30 
percent, for a left knee disability have not been met.  38 
U.S.C. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.40, 
4.45, 4.71a Diagnostic Codes 5055, 5257, 5260, 5261, and 5262 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

2.  The criteria for an increased evaluation for a right hand 
disability, in excess of 10 percent, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.40, 4.45, 4.71a Diagnostic Codes 5003, 5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.


1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 30 percent disabling.

Service connection for a left knee disability was granted via 
a rating decision of December 1952.  An evaluation of 10 
percent was assigned.  A rating decision of May 1953 
increased this rating to 20 percent.  It was noted that the 
veteran had suffered a compound comminuted fracture of the 
left patella, requiring patellectomy following a gunshot 
wound incurred in January 1951.  In October 1998 the veteran 
requested an increased rating for his left knee disability.  
A rating decision of August 1999 increased the left knee 
evaluation to 30 percent.

The report of a VA examination, conducted in July 1999, shows 
the veteran giving a history of a bullet wound to the left 
knee followed by a patellectomy.  He complained of frequent 
swelling and redness, and sharp intermittent left knee pain, 
mostly on the anterior lateral knee with associated giving 
away of the left knee with occasional locking.  He reported 
that walking, standing, and prolonged knee bending aggravated 
the condition and that it was alleviated by hot packs and 
Motrin.  He reported increased stiffness of his knee upon 
getting out of a car and stated that he has to have a period 
of warm up and massage of the knee before being able to walk 
after getting out of a car.  He stated that he used a knee 
corset and a one point cane.  He reported no episodes of 
dislocation or recurrent subluxation.  

Examination showed a range of motion of flexion of 95 
degrees, painful from 90-95 degrees, and extension of -2 
degrees.  The joint was painful from 90-95 degrees flexion 
but he was not additionally limited.  There was no rubor, no 
ankylosis, and no heat.  X-ray examination showed status post 
partial patellar excision.  There was narrowing of the medial 
knee joint compartment with associated small spur arising 
from the medial femoral condyle.  There were no soft tissue 
abnormalities.  Diagnoses were partial patellectomy of the 
left knee, osteoarthritis of the left knee, and decreased 
range of motion of the left knee.

Since the disability at issue does not have its own 
evaluation criteria a closely related injury was used for 
this purpose.  Prosthetic replacement of the knee joint is 
rated as 60 percent disabling when there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
residuals of the replacement are under Codes 5256, 5261 and 
5262, with a 30 percent minimum rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.

Subluxation or lateral instability of the knee is rated a 
maximum of 30 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Limitation of flexion of the 
leg is evaluated at a maximum of 30 percent when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Limitation of extension is rated 30 percent disabling 
when the leg lacks 20 degrees of full extension, with higher 
evaluations being provided for more severe extension lags.  
38 C.F.R. 4.71a, Diagnostic Code 5261.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace is rated 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Because the veteran is able to extend his right leg to -2 
degrees and flex it to approximately 90 degrees without pain, 
he is not entitled to a higher evaluation on the basis of 
limitation of motion.  Although he has complained of the knee 
giving way no subluxation or lateral instability has been 
reported on the recent examination so as to warrant a rating 
under Code 5257.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in parts of the system 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles or 
associated structures, or to deformity, adhesions, defective 
innervation or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2000).

No atrophy or significant weakness of the veteran's left 
lower extremity has been reported.  Although he has reported 
giving way of the knee and has said that he uses a cane, it 
was noted on the July 1999 VA examination that on muscle 
testing he had 4.5/5 strength on extension and 5/5 strength 
on flexion.  The evidence does not support the assignment of 
an increased evaluation under Diagnostic Code 5262 because 
the veteran's disability picture does not approximate that 
contemplated by the 40 percent rating under that code.  

The Board acknowledges that the evidence shows complaints by 
the veteran of functional impairment, accompanied by pain.  
These complaints are significant, not only in view of the 
rating criteria, whereby impairment as manifested by 
recurrent attacks is to be considered in determining the 
appropriate disability level, but also with regard to 
regulatory provisions stipulating that functional impairment 
is to be considered in determining the degree of orthopedic 
disability.  See 38 C.F.R. §§ 4.40 and 4.45 (2000); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It must be 
emphasized, however, that functional impairment, and 
concomitantly reports of recurrent attacks, must be supported 
by "adequate pathology."  While the veteran complains of pain 
in his left knee and giving way, the evidence shows that he 
has range of motion without pain from -2 to 90 degrees as 
well as 4.5/5 and 5/5 strength in his knee.  Based on the 
evidence, the Board must find that any functional impairment 
resulting from the veteran's left knee disability is 
sufficiently compensated by the 30 percent rating currently 
in effect.  Accordingly, the Board concludes that the 
residuals of the left knee patellectomy are not more than 30 
percent disabling.


2.  Entitlement to an increased evaluation for a right hand 
disability, currently evaluated as 10 percent disabling.

Service connection for a right hand disability was granted 
via a rating decision of December 1952.  An evaluation of 
noncompensable was assigned.  It was noted that the veteran 
had suffered a simple fracture of the fifth right metacarpal 
while in service.  A rating decision of December 1978 
increased this evaluation to 10 percent.  In October 1998 the 
veteran requested an increased rating for his right hand 
disability.

The report of a VA examination, conducted in July 1999, shows 
the veteran complaining of daily pain in the dorsal right 
medial hand, partially relieved with medication.  He is right 
handed.  Examination showed no pathology of the right hand.

Traumatic arthritis is to be evaluated as degenerative 
arthritis.  Degenerative arthritis is to be evaluated based 
on the limitation of motion of the joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  If the joint is affected by limitation of motion but 
the limitation of motion is noncompensable under the 
appropriate diagnostic code, a 10 percent rating applies for 
each such major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating applies for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

The objective medical evidence of record indicates that the 
veteran's right hand disability currently shows no pathology 
on examination.  The Board therefore concludes that his 
disability does not currently warrant an increased evaluation 
in excess of the currently assigned 10 percent rating.


ORDER

Entitlement to an increased evaluation for a left knee 
disability, in excess of 30 percent is denied.
Entitlement to an increased evaluation for a right hand 
disability, in excess of 10 percent is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

